         Case
          Case1:20-cr-00210-LTS
               1:20-cr-00210-LTS Document
                                  Document40-1 Filed09/24/20
                                           43 Filed  09/17/20 Page
                                                               Page11ofof56




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
UNITED STATES OF AMERICA            :                           Order of Restitution 20 Cr.
                                    :
          - v. -                    :                                    210 (LTS)
                                    :
RICHARD WONG,                       :
                                    :                                                :
                     Defendant.     :
                                    :
------------------------------------x

       Upon the application of the United States of America, by its attorney, Audrey Strauss,

Acting United States Attorney for the Southern District of New York, and Assistant United

States Attorneys Katherine Reilly and Dina McLeod, of counsel; the presentence report; the

Defendant’s conviction on Count One of the above Information; and all other proceedings in this

case, it is hereby ORDERED that:

       1.      Amount of Restitution

       Richard Wong, the Defendant, shall pay restitution in the total amount of $315,045.88

pursuant to 18 U.S.C. § 3663A, to the victim of the offense charged in Count One. The name,

address, and specific amount owed to the victim are set forth in the attached Schedule of Victims.

Upon advice by the United States Attorney’s Office of a change of address of the victim, the Clerk

of the Court is authorized to send payments to the new address without further order of this Court.

               A.      Apportionment Among Victims

       Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victim identified in the Schedule of Victims, in the

amount specified in the Schedule of Victims.
         Case
          Case1:20-cr-00210-LTS
               1:20-cr-00210-LTS Document
                                  Document40-1 Filed09/24/20
                                           43 Filed  09/17/20 Page
                                                               Page22ofof56




       2.      Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       In the interests of justice, restitution shall be payable in installments pursuant to 18

U.S.C. § 3572(d)(1) and (2). While serving any term of imprisonment imposed, the Defendant

shall make installment payments toward his restitution obligation, and may do so through the

Bureau of Prisons’ (BOP) Inmate Financial Responsibility Plan (IFRP). Pursuant to BOP policy,

the BOP may establish a payment plan by evaluating the Defendant’s six-month deposit history

and subtracting an amount determined by the BOP to be used to maintain contact with family

and friends. The remaining balance may be used to determine a repayment schedule. BOP staff

shall help the Defendant develop a financial plan and shall monitor the inmate’s progress in

meeting his restitution obligation. Any unpaid amount remaining upon release from prison—or

the full amount of restitution, should no term of imprisonment be imposed—shall be paid in

monthly installments of $1,000 or an amount equal to 15% of the Defendant’s gross monthly

income, payable on the 8th of each month

       If the Defendant defaults on the payment schedule set forth above, the Government may

pursue other remedies to enforce the judgment.

       3.      Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl
                                                  2
         Case
          Case1:20-cr-00210-LTS
               1:20-cr-00210-LTS Document
                                  Document40-1 Filed09/24/20
                                           43 Filed  09/17/20 Page
                                                               Page33ofof56




Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his name and the docket number of this case on each check or money order.

Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be

hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For payments

by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

        4.      Additional Provisions

        The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.      Restitution Liability

        The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.




                                                    3
         Case
          Case1:20-cr-00210-LTS
               1:20-cr-00210-LTS Document
                                  Document40-1 Filed09/24/20
                                           43 Filed  09/17/20 Page
                                                               Page44ofof56




       6.      Sealing

       Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of the victim, the attached Schedule of Victims

shall be filed under seal, except that copies may be retained and used or disclosed by the

Government, the Clerk’s Office, and the Probation Department, as need be to effect and enforce

this Order, without further order of this Court.


AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York


       By:                                                        September 17, 2020_
               Katherine Reilly / Dina McLeod                     DATE
               Assistant United States Attorneys
               One Saint Andrew’s Plaza
               New York, New York 10007
               Tel.: (212) 637–6521/2305

RICHARD WONG


       By:     ___________________________                        _____________
               RICHARD WONG                                       DATE


       By:     ___________________________                        _____________
               Michael P. Koribanics                              DATE
               685 Van Houten Avenue
               Clifton, NJ 07013
               Tel. (973) 778-1800


SO ORDERED:


___________________________________                        _____________
HONORABLE LAURA TAYLOR SWAIN                                     DATE
UNITED STATES DISTRICT JUDGE
                                                   4
    Case
     Case1:20-cr-00210-LTS
          1:20-cr-00210-LTS Document
                             Document40-1 Filed09/24/20
                                      43 Filed  09/17/20 Page
                                                          Page55ofof56




/s/ Laura Taylor Swain
                                               9/24/2020
